DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-9, and 11-20 are pending in the application. Amended claims 1 and 9 have been noted. The amendment filed 7/7/22 has been entered and carefully considered. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-9, and 11-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furuta et al (US 2012/0040536) in view of Venkatasubramanian et al (US 2018/0218902).
Furuta discloses a semiconductor processing [0005] method comprising: forming a silicon oxide material on exposed surfaces of a processing region of a PECVD processing chamber; forming a silicon nitride material overlying the silicon oxide [0036] (step 206); performing a deposition process on a semiconductor substrate disposed within the processing region of the chamber [0039] (step 208); and performing a chamber cleaning process [0032]; [0047] (step 202) (Fig. 2). 
Furuta does not disclose that the deposition process comprises a carbon-containing hardmask film.
Venkatasubramanian discloses a PECVD deposition process [0023] for deposition of a tungsten carbide-containing hardmask [0025] onto a semiconductor substrate in a deposition chamber (Fig. 1) configured to deliver reactant and cleaning gases [0029]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to form the silicon oxide and silicon nitride seasoning films of Furuta onto the chamber of Venkatasubramanian prior to deposition of the hardmask in order to trap residual cleaning gases such that particles do not fall onto the substrate during processing.
Regarding Claims 3-6, 11, and 14, the silicon oxide and silicon nitride are formed on a substrate support since the support does not contain a substrate at the time of silicon oxide and silicon nitride deposition [0036]-[0037] and the substrate may be placed prior to the deposition process on the substrate [0039]. The chamber cleaning process includes a plasma clean with a halogen precursor [0033]-[0034]. The substrate is disposed on a substrate support having a planar support surface (Fig. 1). 
Regarding 8, 12, and 13, Furuta further discloses that the precursor layer of silicon oxide is advantageous since the silicon nitride layer adheres more uniformly to the precursor layer than directly to the chamber components and thus is less likely to chip [0036]. The thickness of the silicon nitride layer may be 1-500 nm [0037]. Although Furuta does not explicitly disclose the thickness of the silicon oxide precursor layer, it would have been obvious to one of ordinary skill in the art before the effective filing date to use a smaller thickness for the silicon oxide precursor layer than the thickness of the silicon nitride seasoning layer since the purpose of the silicon oxide layer is merely to provide a better surface for the silicon nitride to adhere to and such thickness would want to be minimized in order to improve overall processing time.
Regarding Claims 7, 15, and 20, Venkatasubramanian discloses that the substrate support comprises a bipolar electrostatic chuck [0032]. 
Regarding Claim 17, Furuta discloses removing the substrate from the processing chamber and performing cleaning [0047] (i.e. repeat to step 202 for a new batch of substrates). 
Regarding Claim 19, Furuta discloses a substrate support having a planar surface that is free of edge rings and alignment tabs (Fig. 1). 
Thus, claims 1, 3-9, and 11-20 would have been obvious within the meaning of 35 USC 103 over the combined teachings of Furuta and Venkatasubramanian
Response to Arguments
Applicant's arguments filed 7/7/22 have been fully considered but they are not persuasive. Applicant argues that the Examiner fails to provide any suggestion or reasoning as to why the seasoning layer of Furuta would exhibit similar properties and/or results in the dissimilar process of Venkatasubramanian since Furuta does not suggest such a seasoning layer would be compatible in any other deposition process aside from depositing nitrogen-containing material, such as silicon nitride. This is not found persuasive because Venkatasubramanian discloses that the seed layer during the deposition process may include silicon nitride [0048] and thus it would have been obvious to use the seasoning layer of Furuta prior to the deposition process of Venkatasubramanian to prevent contamination. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH A BURKHART whose telephone number is (571)272-6647. The examiner can normally be reached Monday-Friday: 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Meeks can be reached on 571-272-1423. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELIZABETH A BURKHART/Primary Examiner, Art Unit 1715